UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 January29, 2010 Date of Report (Date of earliest event reported) RENTRAK CORPORATION (Exact name of registrant as specified in its charter) Oregon 0-15159 93-0780536 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) One Airport Center 7700 N.E. Ambassador Place
